—In an action to recover a down payment tendered pursuant to a contract of sale of a franchise, the plaintiff *676appeals from an order of the Supreme Court, Queens County (Leviss, J.), entered February 26, 1993, which denied his motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff failed to raise any triable issues of fact as to whether he satisfied all the conditions precedent to cancellation of the contract of sale and entitlement to recovery of the down payment (see, CPLR 3212 [b]). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.